Exhibit 10.1

 

NORTHEAST BANCORP
SENIOR EXECUTIVE INCENTIVE BONUS PLAN

 

1.

Purpose

 

This Senior Executive Incentive Bonus Plan (the “Incentive Plan”) is intended to
provide an incentive for superior work and to motivate eligible executives of
Northeast Bancorp (the “Company”) and its subsidiaries toward even higher
achievement and business results, to tie their goals and interests to those of
the Company and its shareholders and to enable the Company to attract and retain
highly qualified executives. The Incentive Plan is for the benefit of Covered
Executives (as defined below).

 

2.

Covered Executives

 

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”), which consists of at least two
non-employee directors, each of whom satisfies the requirements of Section
162(m), may select certain key executive officers of the Company (the “Covered
Executives”) to be eligible to receive bonuses hereunder. Participation in this
Incentive Plan does not change the “at will” nature of a Covered Executive’s
employment with the Company.

 

3.

Administration

 

The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Incentive Plan in good faith, including to satisfy
the requirements for tax deductibility for payments in accordance with Section
162(m). Such authority includes the selection of the performance criterion or
criteria for any applicable Performance Period and any Covered Executive.
Decisions of the Compensation Committee shall be final, conclusive and binding
on all parties including the Company, its shareholders and Covered Executives
and their beneficiaries.

 

4.

Bonus Determinations

 

(a)     Corporate Performance Goals. A Covered Executive may receive a bonus
payment under the Incentive Plan based upon the attainment of one or more
performance objectives that are established by the Compensation Committee and
relate to on or more of the following financial and operational metrics with
respect to the Company or any of its subsidiaries (the “Corporate Performance
Goals”): revenue; earnings before interest, taxes, depreciation and
amortization; net income (loss) (either before or after interest, taxes,
depreciation and/or amortization); changes in the market price of the Company’s
common stock; economic value-added; acquisitions or strategic transactions;
operating income (loss); return on capital, assets, equity, or investment;
shareholder returns; return on sales; gross or net profit levels; productivity;
expense efficiency; margins; operating efficiency; working capital; earnings
(loss) per share of the Company’s common stock; sales or market shares; number
of customers, number of new customers or customer references; operating income
and/or net annual recurring revenue; credit quality; loan loss reserve; capital
strength; financial or credit ratings; assets under management; balance sheet
assets; market to book ratio; risk management; and strategic management, any of
which may be (A) measured in absolute terms or compared to any incremental
increase, (B) measured in terms of growth, (C) compared to another company or
companies or to results of a peer group, (D) measured against the market as a
whole and/or as compared to applicable market indices and/or (E) measured on a
pre-tax or post-tax basis (if applicable). Further, any Corporate Performance
Goal may be used to measure the performance of the Company as a whole or a
business unit or other segment of the Company, or one or more product lines or
specific markets.  The Corporate Performance Goals may differ from Covered
Executive to Covered Executive.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Calculation of Corporate Performance Goals. Within 90 days after each
Performance Period begins (or such other date as may be required or permitted
under Section 162(m)), the Compensation Committee shall establish a target bonus
opportunity for each Covered Executive and the Corporate Performance Goal(s)
that must be satisfied in order for a Covered Executive to receive an award
hereunder for such Performance Period. Corporate Performance Goals will be
calculated in accordance with the Company’s financial statements, generally
accepted accounting principles, or under a methodology established by the
Compensation Committee at the beginning of the Performance Period and which is
consistently applied with respect to a Corporate Performance Goal in the
relevant Performance Period.

 

(c)     Target; Minimum; Maximum. Each Corporate Performance Goal shall have a
“target” (100 percent attainment of the Corporate Performance Goal) and may also
have a “minimum” hurdle and/or a “maximum” amount. Any provision of this
Incentive Plan notwithstanding, in no event shall any Covered Executive receive
an award hereunder in respect of any Performance Period in excess of $3,309,921.

 

(d)     Bonus Requirements. Except as otherwise set forth in this Section 4(d):
(i) any bonuses paid to Covered Executives under the Incentive Plan shall be
based upon objectively determinable bonus formulas that tie such bonuses to one
or more performance targets relating to the Corporate Performance Goals, (ii)
bonus formulas for Covered Executives shall be adopted within 90 days of the
beginning of the Performance Period by the Compensation Committee and
communicated to each Covered Executive at the beginning of each Performance
Period and (iii) no bonuses shall be paid to Covered Executives unless and until
the Compensation Committee has certified in writing the attainment of the
performance targets relating to the Corporate Performance Goals. Notwithstanding
the foregoing, the Compensation Committee at its sole discretion may reduce (but
may not increase) the amount of a performance award determined using the
applicable payment schedule(s) or formula(s) for a given Covered Executive.

 

(e)     Employment Requirement. Except as set forth in Section 4(f) below, the
payment of a bonus to a Covered Executive with respect to a Performance Period
shall be conditioned upon the Covered Executive’s employment by the Company on
the bonus payment date; provided, however, that the Compensation Committee may,
in its sole discretion, make exceptions to this requirement. If a Covered
Executive was not employed for an entire Performance Period, the Compensation
Committee may pro rate the bonus based on the number of days employed during
such period.

 

 
2

--------------------------------------------------------------------------------

 

 

(f)     Death or Disability. If a Covered Executive dies or becomes disabled
prior to the last day of the Performance Period for which an award is payable
hereunder, such Covered Executive may receive an award hereunder equal to the
amount such Covered Executive would have received under the Incentive Plan if
such Covered Executive had remain employed through the payment date, multiplied
by a fraction, the numerator of which is the number of days that have elapsed
during the Performance Period in which the Covered Executive’s death or
disability occurs prior to and including the date of the Covered Executive’s
death or disability and the denominator of which is the total number of days in
the Performance Period, or such lesser amount as the Compensation Committee may
deem appropriate.

 

(g)     Change of Control. In the event of a Change of Control, the Compensation
Committee (as constituted immediately prior to the Change of Control) shall, in
its sole discretion, determine whether and to what extent the Corporate
Performance Goals and objectives have been met for the Performance Period in
which the Change of Control occurs.

 

(h)     Forfeiture of Performance Award. Notwithstanding anything herein to the
contrary, each Covered Executive shall, in the discretion of the Compensation
Committee, reimburse the Company for the amount of any award received by such
individual under the Plan to the extent such award or the value of such award
was based on materially inaccurate financial statements or any other materially
inaccurate performance metric criteria. Notwithstanding anything herein to the
contrary, any awards paid pursuant to this Incentive Plan shall be subject to
the Company’s clawback policy, as in effect from time to time.

 

5.

Timing of Payment

 

(a)     Except as otherwise provided hereunder, payment with respect to
Corporate Performance Goals will be measured as of the end of each such
Performance Period (e.g., the end of each fiscal year) after the Company’s
financial reports with respect to such period(s) have been published. Following
certification that such Corporate Performance Goals are met, bonus payments will
be made as soon as practicable, but not later than December 31 after the end of
the relevant fiscal year.

 

(b)     The Compensation Committee shall determine whether any award payable
under the Incentive Plan is payable in cash, or in stock, restricted stock or
options.

 

6.

Definitions

 

The following terms shall have the following meanings:

 

(a)     “Change of Control” means (i) the sale of all or substantially all of
the assets of the Company on a consolidated basis to an unrelated person or
entity, (ii) a merger, reorganization or consolidation pursuant to which the
holders of the Company’s outstanding voting power immediately prior to such
transaction do not own a majority of the outstanding voting power of the
resulting or successor entity (or its ultimate parent, if applicable)
immediately upon completion of such transaction, or (iii) the sale of all of the
stock of the Company to an unrelated person or entity.

 

(b)     “Performance Period” means the period during which performance is
measured to determine the level of attainment of a bonus award, which shall be
the Company’s fiscal year.

 

(c)     “Section 162(m)” means Section 162(m) of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (including any
proposed regulations).

 

 
3

--------------------------------------------------------------------------------

 

 

7.

General Provisions

 

(a)     Effective Date of the Incentive Plan. The Incentive Plan shall be
effective for the Company’s 2017 fiscal year and for each of the three
subsequent fiscal years, unless terminated earlier by the Compensation
Committee, provided that the Incentive Plan is approved by the affirmative vote
of a majority of the votes cast at the Company’s 2015 Annual Meeting of the
Shareholders.

 

(b)     Amendment to the Incentive Plan. The Compensation Committee may
terminate, amend or otherwise modify the Incentive Plan from time to time as it
deems appropriate to service the Plan’s purposes. However, the Compensation
Committee shall not amend the Incentive Plan, without the appropriate approval
of shareholders of the Company, if such amendment would result in payments not
qualifying for deductibility under Section 162(m) as determined by the
Compensation Committee in good faith.

 

(c)     Designation of Beneficiary. Each Covered Executive may designate a
beneficiary or beneficiaries (which beneficiary may be an entity other than a
natural person) to receive any payments which may be made following the Covered
Executive’s death. Such designation may be changed or canceled at any time
without the consent of any such beneficiary. Any such designation, change or
cancellation must be made in a form approved by the Compensation Committee and
shall not be effective until received by the Compensation Committee. If no
beneficiary has been named, or the designated beneficiary or beneficiaries shall
have predeceased the Covered Executive, the beneficiary shall be the Covered
Executive’s spouse or, if no spouse survives the Covered Executive, the Covered
Executive’s estate.

 

(d)     No Right to Continued Employment. Nothing in this Incentive Plan shall
be construed as conferring upon any Covered Executive any right to continue in
the employment of the Company.

 

(e)     No Limitation on Corporate Actions. Nothing contained in the Incentive
Plan shall be construed to prevent the Company from taking any corporate action
which is deemed by it to be appropriate or in its best interest (including,
without limitation, the payment of bonuses or issuance of equity awards under
other incentive compensation plans established or utilized by the Company),
whether or not such action would have an adverse effect on any awards made under
the Incentive Plan. No employee, beneficiary or other person shall have any
claim against the Company as a result of any such action.

 

(f)     Taxes. Any amount payable to a Covered Executive or a beneficiary under
the Incentive Plan shall be subject to any applicable United States federal,
state and local income and employment taxes and any other amounts that the
Company is required by law to deduct or withhold from such payment.

 

(g)     Severability. If any provision of this Incentive Plan is held
unenforceable, the remainder of the Incentive Plan shall continue in full force
and effect without regard to such unenforceable provision and shall be applied
as though the unenforceable provision were not contained in the Incentive Plan.

 

(h)     Governing Law. The validity, construction and effect of the Incentive
Plan and any actions taken under or relating to the Incentive Plan shall be
determined in accordance with the laws of the State of Maine and applicable
federal law.

 

 

4

 

 

 